Citation Nr: 1002093	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating for muscle contraction 
headaches rated noncompensable prior to July 18, 2005, 30 
percent for he period from July 18, 2005 to June 30, 2008, 
and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a noncompensable rating for muscle 
contraction headaches, effective in February 1998. 

In correspondence dated in May 2005, the Veteran expressed 
timely disagreement with the initial rating.  In January 
2006, the RO denied a compensable rating for muscle 
contraction headaches referring to a claim for an increased 
rating received in July 2005 which is not in the claims file.  

In June 2006, the RO denied a compensable rating for the 
headache disorder referring to a claim for an increased 
rating received in March 2006 which is in the claims file.  

In June 2008, the RO granted an increased rating of 30 
percent, effective July 2005.  In November 2008, the RO 
granted an increased rating of 50 percent, effective in June 
2008.     

As the Veteran expressed timely disagreement with the initial 
rating, the Board concludes that the period of time covered 
by this appeal extends from the effective date for service 
connection in February 1998 to the present.   


FINDINGS OF FACT

1.  From February 9, 1998 to July 18, 2005, the Veteran's 
headache disorder, variously diagnosed as muscle contraction, 
cluster, and migraine headaches, was manifested by non-
prostrating headache episodes approximately once every two to 
three months.  

2.  From July 18, 2005 to June 29, 2008, the Veteran's 
headache disorder was manifested by headache episodes several 
times per week, lasting two to six hours or as clusters over 
several days, occasionally prostrating and requiring rest in 
a dark, quiet room and medication.  

3.  Starting June 30, 2008, the Veteran's headache disorder 
was manifested by frequent prostrating and prolonged episodes 
productive of behavioral symptoms and economic 
inadaptability. 


CONCLUSION OF LAW

The criteria for a compensable rating prior to July 18, 2005, 
a rating in excess of 30 percent prior to June 30, 2008, and 
a rating in excess of 50 percent thereafter for muscle 
contraction headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Army with service in Europe.  
He contends that his muscle contraction headaches are more 
severe than is contemplated by the initial and staged 
ratings.  The Veteran contends that his disorder warrants 
extraschedular rating consideration.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 
21 Vet. App.  505 (2007).

The schedule of ratings for neurological conditions and 
convulsive disorders does not contain criteria specific to 
muscle contraction headaches.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the function affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The RO rated the 
muscular contraction headaches by analogy to migraine 
headaches under Diagnostic Code 8100 for the entire period 
covered by this appeal. 

The record does not contain evidence of an organic disease of 
the central nervous system.  Therefore, criteria under 
Diagnostic Codes 8000 - 8025 and 8046 do not apply.  Service 
treatment records showed that the Veteran was a competitive 
boxer.  In October 1966, he was treated for trauma to the 
right eye but with no headache symptoms. In September 1967, 
he was treated for symptoms of headaches.  The examiner noted 
the Veteran's general participation in the sport but no 
report of recent trauma to the head and diagnosed vascular 
headaches.  In December 2004, a VA physician reviewed the 
records, noting the Veteran's participation in boxing, but 
concluded only that the current headache disorder was related 
to the headaches experienced in service.  The physician 
diagnosed muscle contraction headaches.  No neurologic or 
psychiatric disorders were noted on a January 1968 discharge 
physical examination.  Although the Veteran contended in a 
February 1998 claim and in a July 1999 substantive appeal 
that his headaches were caused by his participation in 
boxing, the Veteran denied any significant head trauma or 
loss of consciousness and no clinicians during or after 
service diagnosed residuals of a traumatic brain injury.  The 
Board concludes that despite the Veteran's participation in 
the sport of boxing, there is insufficient medical evidence 
to conclude that the headaches are the result of a traumatic 
brain injury.  Therefore, the criteria of Diagnostic Code 
8045 are not for application in this case.  

The Board concludes that the most appropriate analogous 
rating criteria for evaluating the Veteran's service-
connected disorder are those found at Diagnostic Code 8100, 
for migraine headaches, because these criteria most closely 
relate to the symptomatology and physiology of the Veteran's 
muscle contraction headaches. 

Migraine headaches warrant a 50 percent rating if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  There is no 
higher schedular rating.  A 30 percent rating is warranted if 
there are characteristic prostrating attacks occurring on an 
average of once per month over the last several months. A 10 
percent rating is warranted if there are characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable rating is warranted for 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Although not defined in the regulation, prostration is 
"extreme exhaustion or powerlessness."  Dorland's 
Illustrated Medical Dictionary, 1367, 28th Ed. (1994).

The Social Security Administration (SSA) granted benefits for 
a back disability beginning in September 1996.  The medical 
records associated with this adjudication were obtained but 
are silent for any symptoms, diagnoses, or treatment for 
chronic headaches.  Employment records showed that the 
Veteran worked from 1974 to 2003 as a state hospital security 
aide. 

VA outpatient primary care and special clinic treatment 
records from September 1997 to October 2006 are silent for 
any symptoms, diagnoses, or treatment for chronic headaches.  
In a February 1998 claim, the Veteran noted that he 
experienced recurrent headaches since the time he was treated 
for headaches in service.  

In December 2004, a VA physician noted a review of the claims 
file and the incidents of treatment for eye trauma and 
headache in service.  The physician noted the Veteran's 
report of intermittent headaches approximately once every two 
to three months triggered by emotional pressure and with 
relief using over-the-counter medication.  The clinical 
examination was directed primarily at a foot disorder with no 
observations related to headaches.  Nevertheless, the 
physician diagnosed muscle contraction headaches and opined 
that they were more likely than not related to the headaches 
experienced by the Veteran in service.  In March 2005, the RO 
granted service connection and a noncompensable rating, 
effective the date of receipt of claim in February 1998.  

In May 2006, a VA physician did not note a review of the 
records but noted the Veteran's reports of headaches 
occurring two to three times per week lasting two hours.  The 
Veteran reported that he was unable to take medication for 
headaches because of confliction with medication for other 
disorders.  He obtained relief by moving to a quiet, dark 
room.  The Veteran experienced photophobia but no nausea.  On 
examination, the physician noted no eye muscle or tendon 
reflex deficits and diagnosed non-prostrating migraine 
headaches.  In an August 2006 letter, the Veteran noted that 
he had been experiencing chronic headaches for the previous 
two years that had increased in frequency and duration in the 
previous year.  He noted that he had not consulted with his 
primary care physician and that he was unable to take 
medication for headaches because of a heart disorder.  

In October 2006, the Veteran's VA primary care physician 
noted for the first time the Veteran's reports of worsening 
chronic headache with tearing and photophobia lasting several 
hours.  The headaches occurred in clusters over a period of 
several days.  The physician diagnosed cluster headaches, 
prescribed medication, and ordered a magnetic resonance 
study.  In February 2007, the physician noted that the 
medication was effective.  In July 2007, a VA physician noted 
the Veteran's reports of a 40 year history of intermittent 
headaches that increased in frequency in the previous three 
to four years to daily occurrences for which he occasionally 
had to spend four to five hours in a quiet, dark room.  The 
physician noted that a magnetic resonance study of the head 
was normal.  The physician diagnosed chronic daily headaches, 
at times prostrating.  

In March 2008, the Veteran began VA mental health outpatient 
treatment for symptoms of depression that he reported 
experiencing for the previous three years.  The intake 
examiner noted the Veteran's report of a headache in the 
1960s when he was a boxer and then no recurrence until one 
year ago.  The Veteran denied any head trauma, seizure, or 
loss of consciousness.  The examiner noted the Veteran's 
report that his headaches contributed to his depressed mood.  
The examiner also noted the Veteran's reports of other 
stressors including multiple medical disorders,   alcohol 
use, and recent death of a close friend.  The examiner 
diagnosed major depressive disorder.  An attending 
psychiatrist concurred in the evaluation. 

In June 2008, the RO granted an increased rating of 30 
percent for muscle contraction headaches, effective in July 
2005.  

In letters in June 2008, the Veteran and a friend noted that 
the headaches became more frequent and severe over the 
previous two years, included sensitivity to light and noise, 
and were productive of mood swings, anger, and depression 
that interfered with family and social interactions.  In 
letters in June 2008 and January 2009, the VA psychiatrist 
noted that the Veteran's major depression was related to his 
service connected migraine headaches that prevented doing 
even simple tasks during an episode.  The psychiatrist noted 
that the Veteran was unemployable as a result of his 
depressive disorder.  In August 2008, another VA physician 
performed a mental health examination and concurred that the 
depression was associated with worsening daily headaches.  In 
September 2008, the RO granted service connection and a 30 
percent rating for major depressive disorder secondary to 
muscle contraction headaches, effective in June 2008.    

In a July 2008 letter, duplicated in January 2009, the 
Veteran's primary care physician noted that the Veteran 
experienced severe migraine headaches that were often 
incapacitating and led to social isolation, depression, and 
dysfunction and required the use of medication and 
consultations with a neurologist.  The physician opined that 
the Veteran was unemployable because of the disorders.  

In a November 2008 hearing at the RO, the Veteran stated that 
he retired from his occupation in 2003 because of a back 
disorder but was now unable to work because of daily 
headaches that last all day without a break.  He stated that 
he was unable to operate an automobile, was sensitive to 
noise and light, and experienced occasional nausea associated 
with the headaches.  The Veteran stated that he had to lie 
down in a dark quiet room at least four to five times per 
week and used medication on a regular basis. 

In November 2008, the RO granted an increased rating for 
muscle contraction headaches and, effective in June 2008.  In 
January 2009, the RO granted total disability based on 
individual unemployability, also effective in June 2008.  

In a November 2009 brief, the Veteran contended that his 
headaches are more severe than is contemplated by the highest 
schedular rating and that extraschedular consideration is 
warranted.  However, the Veteran did not provide additional 
rationale.  

The Board concludes that an initial compensable rating for 
chronic headaches, variously diagnosed as muscle contraction, 
cluster, and migraine headaches, was not warranted from 
February 9, 1998 to July 18, 2005.  The Veteran noted in 
statements and reported to clinicians that he had experienced 
headaches since his military service.  The Veteran is 
competent to report his observable symptoms and the Board 
concludes that his reports of frequency and duration are 
generally credible as they are consistent with observations 
and opinions by his medical and psychiatric care providers.  
However, the Board notes that the Veteran received ongoing VA 
primary care since 1997 but did not seek care for headaches 
prior to October 2006.  

In December 2004, the Veteran reported to an examiner that he 
experienced headaches once every two to three months, 
triggered by emotional pressures and relieved by over-the-
counter medication.  Although the episodes occurred once in 
two months, there was no lay or medical evidence that these 
episodes were prostrating because the symptoms did not 
interfere with activities or require immediate rest.  
Furthermore, the only medical assessment during this period 
of time was a very brief examination in December 2004 in 
which a physician did not indicate that the headaches were 
prostrating or required any prescribed medication or other 
special care.  Therefore, as there were no prostrating 
attacks prior to July 2005, a compensable rating was not 
warranted.  

The Board concludes that a rating in excess of 30 percent for 
headaches between July 18, 2005 and June 29, 2008 was not 
warranted.  In May 2006, the Veteran reported an increased 
frequency and duration of headache episodes in the previous 
year of two to three times per week, lasting two hours 
requiring rest in a quiet room but no medication.  The 
physician diagnosed the disorder as non-prostrating migraine 
headaches.  On various occasions, the Veteran reported to his 
clinicians or to VA adjudicators that the onset of the 
increased frequency and duration occurred one year prior to 
May 2006 (2005), three to four years prior to July 2007 
(2003), one year prior to March 2008 (2007), and two years 
prior to June 2008 (2006).  The first primary care treatment 
for headaches which involved orders for magnetic resonance 
studies and prescribed medication was in October 2006.  
Therefore, the Board concludes that the weight of credible 
lay and medical evidence is that the headache disorder became 
more severe not earlier than July 2005.  Furthermore, during 
this period of time, the frequency increased to several 
episodes per week and then to daily events which did require 
medication and occasionally rest in a dark, quiet room.  
Therefore, the Board concludes that the episodes were very 
frequent and prostrating.  However, a higher rating was not 
warranted because there was no credible lay or medical 
evidence of severe economic inadaptability.  Although the 
Veteran was retired for medical reasons other than headaches, 
there was no indication during this period that he was unable 
to return to less physically demanding work during this 
period of time.  

Finally, the Board concludes that a rating in excess of 50 
percent for headaches after June 30, 2008 is not warranted.  
Starting in June 2008, the Veteran's major depression was 
associated with his service connected headache disorder and 
his primary care and mental health providers both indicated 
that he was unable to work as a result of the combined 
effects of headaches and depression.  The Board concludes 
that the highest schedular rating is warranted from June 
2008, the date of the earliest evidence demonstrating that 
the headache disorder was productive of economic 
inadaptability.  

However, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case. 
38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected headache 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards.  Economic inadaptability (but not total 
unemployability) is contemplated in the highest schedular 
rating.  However, the credible lay and medical evidence is 
that the headache and mental health disorders together 
interfere with employment, and that the Veteran was granted a 
separate 30 percent rating for depression and a total rating 
for unemployability, effective the same date as the highest 
schedular rating.  Thus, there is no basis for referral of 
the case for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating prior to July 18, 2005, a rating in 
excess of 30 percent prior to June 30, 2008, and a rating in 
excess of 50 percent thereafter for muscle contraction 
headaches is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


